Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Adrain Coxson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. On appeal, we confine our review to the issues *319raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Coxson’s informal brief raises no issues challenging the district court’s disposition, Coxson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.